              Case 2:20-cv-01483-JAD-EJY Document 12 Filed 10/06/20 Page 1 of 4




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Neftali Valladares Ortiz,                                  Case No.: 2:20-cv-01483-JAD-EJY

 4            Petitioner
                                                            Order Dismissing and Closing Action
 5             v.
                                                                         ECF Nos. 2, 7
 6 Chad F. Wolf, et al.,

 7             Respondents

 8            This action is a counseled petition for writ of habeas corpus under 28 U.S.C. § 2241 by a

 9 citizen of Guatemala, who was in immigration detention at the Henderson Detention Center

10 awaiting removal when he filed this petition. 1 Respondents move to dismiss this petition for lack

11 of subject-matter jurisdiction. 2 Because this Court lacks subject-matter jurisdiction over this

12 immigration challenge, I grant the motion to dismiss and deny as moot the petitioner’s motion

13 for stay of deportation.

14                                              Background

15            Petitioner Neftali Valladares Ortiz alleges in his habeas petition that he is—or was, when

16 he filed the petition 3—in immigration detention, facing the prospect of removal based on a 2005

17 final order of removal, while awaiting adjudication of an I-130 Petition for Alien Relative, filed

18 by his United States citizen wife in 2015. 4 Around the time the I-130 petition was filed, Ortiz

19
     1
         See ECF No. 1 at 1–2.
20   2
         ECF No. 7.
21   3
    On September 9, 2020, respondents filed a notice stating that Ortiz was removed to Guatemala
   on that date. ECF No. 10. Respondents argue that, on account of Ortiz’s removal, this action is
22 moot and should be dismissed on that ground. See ECF No. 10 at 2–4. I do not reach this issue
   because I conclude that this Court lacks subject-matter jurisdiction over this action and dismiss it
23 on that basis.
     4
         See ECF No. 1 at 1–4.
               Case 2:20-cv-01483-JAD-EJY Document 12 Filed 10/06/20 Page 2 of 4




 1 sought to reopen the long-concluded removal proceedings, and that request was denied in 2016. 5

 2 Ortiz did not appeal that decision to the Board of Immigration Appeals or the Ninth Circuit Court

 3 of Appeals. 6 More recently, Ortiz filed a motion for an administrative stay of removal, but ICE

 4 had not ruled on that motion when Ortiz filed his federal habeas petition. 7

 5             Ortiz alleges that United States Immigration and Customs Enforcement (“ICE”) has not

 6 complied with provisions of the Immigration and Nationality Act (“INA”), the Administrative

 7 Procedures Act (“APA”) and federal regulations that allow for adjudication of the I-130 petition

 8 without him being detained or removed. 8 He alleges that his detention and removal violate his

 9 right to due process of law under the Fifth Amendment.” 9 Ortiz names as respondents Chad

10 Wolf, Secretary of Homeland Security; Sylvester Ortega, Field Office Director for ICE

11 enforcement and removal operations in ICE’s Las Vegas Field Office; Pamela Lauer,

12 Superintendent of the Henderson Detention Center; 10 and Joseph Lombardo, Sheriff of Clark

13 County, Nevada. 11 Ortiz seeks an order releasing him from custody, and injunctive relief

14 preventing his removal while he seeks waivers of inadmissibility.12 Ortiz asserts that this Court

15 has subject matter jurisdiction over this action under 28 U.S.C. § 2241. 13

16

17
     5
         See id. at 4–5.
18   6
         See ECF No. 7, p. 2.
     7
19       See ECF No. 1, p. 12.
     8
         See id. at 5–6, 9–15.
20
     9
         Id. at 13.
21   10
       Ortiz names this respondent in the caption of his petition but does not mention her in the body
     of the petition. See id. at 6.
22   11
          See id.
23   12
          See id. at 16–17.
     13
          See id. at 6.

                                                     2
               Case 2:20-cv-01483-JAD-EJY Document 12 Filed 10/06/20 Page 3 of 4




 1                                                Discussion

 2             Federal courts are courts of limited jurisdiction with the power to hear cases only when

 3 authorized by the Constitution and statute. 14 “Dismissal for lack of subject matter jurisdiction is

 4 appropriate if the complaint, considered in its entirety, on its face fails to allege facts sufficient to

 5 establish subject matter jurisdiction.” 15 When subject matter jurisdiction is challenged, the

 6 burden of establishing jurisdiction is on the party invoking the court’s jurisdiction. 16 The court

 7 presumes lack of subject-matter jurisdiction until the plaintiff establishes that it exists. 17

 8             Respondents’ motion to dismiss is based on 8 U.S.C. § 1252(g), which limits the

 9 judiciary’s power to hear immigration matters:

10                    Except as provided in this section and notwithstanding any other
                      provision of law (statutory or nonstatutory), including section 2241
11                    of Title 28, or any other habeas corpus provision, and sections
                      1361 and 1651 of such title, no court shall have jurisdiction to hear
12                    any cause or claim by or on behalf of any alien arising from the
                      decision or action by the Attorney General to commence
13                    proceedings, adjudicate cases, or execute removal orders against
                      any alien under this chapter.
14

15 Additionally, 8 U.S.C. § 1252(a)(5) and (b)(9) limit judicial review of removal orders to appeals

16 to the court of appeals following completion of established administrative process, and these

17 provisions expressly preclude habeas jurisdiction over challenges to removal orders. Section

18 (b)(9) provides:

19                    Judicial review of all questions of law and fact, including
                      interpretation and application of constitutional and statutory
20                    provisions, arising from any action taken or proceeding brought to

21   14
          Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
     15
22     In re Dynamic Random Access Memory (DRAM) Antitrust Litig., 546 F.3d 981, 984–85 (9th
     Cir. 2008).
23   16
          See id.
     17
          Kokkonen, 511 U.S. at 377.

                                                        3
              Case 2:20-cv-01483-JAD-EJY Document 12 Filed 10/06/20 Page 4 of 4




 1                    remove an alien from the United States under this subchapter shall
                      be available only in judicial review of a final order under this
 2                    section. Except as otherwise provided in this section, no court shall
                      have jurisdiction, by habeas corpus under section 2241 of Title 28
 3                    or any other habeas corpus provision, by section 1361 or 1651 of
                      such title, or by any other provision of law (statutory or
 4                    nonstatutory), to review such an order or such questions of law or
                      fact. 18
 5

 6 “[W]hen a claim by an alien, however it is framed, challenges the procedure and substance of an

 7 agency determination that is ‘inextricably linked’ to the order of removal, it is prohibited by

 8 section 1252(a)(5).” 19

 9             It is plain that Ortiz seeks to challenge the enforcement of a removal order, or suspend its

10 enforcement, 20 and sections 1252(a)(5), (b)(9) and (g) apply and expressly preclude this Court

11 from exercising subject-matter jurisdiction over this case.

12             IT IS THEREFORE ORDERED that Respondents’ Motion to Dismiss [ECF No. 7] is

13 GRANTED. This action is DISMISSED. The Clerk of the Court is directed to ENTER

14 JUDGMENT ACCORDINGLY and CLOSE THIS CASE.

15             IT IS FURTHER ORDERED that Petitioner’s Motion for Stay of Deportation [ECF No.

16 2] is DENIED as moot.

17             Dated: October 6, 2020

18                                                               _________________________________
                                                                 U.S. District Judge Jennifer A. Dorsey
19

20

21
     18
22        See also 8 U.S.C. § 1252(a)(5) (same).
     19
     J.E.F.M. v. Lynch, 837 F.3d 1026, 1032 (9th Cir. 2016) (quoting Martinez v. Napolitano, 704
23 F.3d 620, 623 (9th Cir. 2012)).
     20
          See ECF No. 8 (petitioner’s arguments to the contrary).

                                                        4
